It may be said in response to the application for rehearing that appeals are of statutory creation, and authority therefor "must be found in the statute." Lee v. City of Birmingham,221 Ala. 419, 128 So. 902. The right of appeal being statutory, an appellant must conform to the statute. Ex parte Jonas, 186 Ala. 567,64 So. 960; 2 Alabama Digest, Appeal and Error, page 378, 1.
The pertinent statutes are those which require a bond for security for costs of appeals and for supersedeas. Michie's Code, §§ 6131, 6132, 6134.
In Louisville  Nashville R. Co. v. Shikle, 206 Ala. 494,90 So. 900, it was held that a failure to serve summons on a co-defendant will not invalidate an appeal and on authority of City of Birmingham v. Hawkins, 196 Ala. 127, 72 So. 25, it was observed that the right of an appeal by one of several parties to a judgment is authorized and there is no occasion nor necessity for a severance to allow separate assignments of error, where the appeal is taken in the name of only one defendant.
In the instant case the suit was against Thomas D. Mattison (the alleged servant of the baking company), "Dortch Baking Company, a corporation, and Fred H. Dortch, doing business as Dortch Baking Company." The complaint was amended on the trial to meet the evidence by eliminating the corporation and the partnership was sued by its common name. The statute having application did not require that the several partners be set out in a suit against the partnership as such. This is required only in a suit by the partnership. Michie's Code, § 5722; McCaskey  Ratcliff v. Pollock  Co., 82 Ala. 174, 2 So. 674; Howton v. Du Pont de Nemours  Co., 214 Ala. 479, 108 So. 344.
The judgment rendered was against the three defendants. On the original hearing we indicated that there was error to reversal as to the partnership defendant and that the cause was reversed and remanded as to the Dortch Baking Company, a partnership, and Fred H. Dortch, and the judgment of the lower court as to Mattison was not disturbed.
On this application it is necessary that we again consider the status of Fred H. Dortch and Thomas D. Mattison. The record shows no appeal by Mattison and the pertinent inquiry now is as to whether the record shows an appeal by Fred H. Dortch. If such is the fact as to either one of said defendants in judgment, this court is without jurisdiction as to such defendant, and the judgment of the circuit court remains *Page 270 
in full force and effect as to such defendant.
The record fails to show that there was any attempt by the Dortch Baking Company, a partnership, to file a bond as security for costs of the appeal, as required by Section 6131 of the Code, but that a supersedeas was given by the Dortch Baking Company, a partnership, under Section 6132 of the Code. Pursuant to the construction given these statutes in a recent decision, we are of the opinion and hold that the terms of the supersedeas given by the Dortch Baking Company, a partnership, under Section 6132 of the Code, was compliance with the statute that effectuated an appeal, when given and approved as such bond for appeal by the clerk of the circuit court. Greenfield et al. v. Powell, 220 Ala. 690, 127 So. 171, 172.
In the last cited authority it is said: "The Supreme Court, on appeal, uniformly renders a judgment for the costs of appeal. Therefore, if appellant fails to prosecute the appeal to effect, and this court renders judgment against him for the costs of appeal, and he fails to pay such costs, the condition of the bond is breached. Therefore, upon a bond so conditioned, this court has the power, if it affirms the case on appeal and taxes appellant with the costs of appeal, to render a judgment against the sureties on the supersedeas bond for such costs of appeal. Code, § 6153. * * *"
The effect of this decision was that the supersedeas bond given in the instant case is a sufficient statutory compliance by the Dortch Baking Company, a partnership, to perfect its appeal and to give this court jurisdiction as to the judgment against it. It may be observed that such bond did not purport to perfect or to effectuate an appeal by Fred H. Dortch or Thomas D. Mattison from the judgment rendered by the circuit court against them, respectively. And as to such defendants in judgment this court is without jurisdiction to change the judgment so rendered.
As to the Dortch Baking Company, the judgment of reversal and remandment, as indicated on the original hearing, is not disturbed on the application for rehearing.
The original judgment here, reversing the cause as to Fred H. Dortch, is in error, and the application for rehearing is granted as to him, the judgment of the circuit court remaining in full force and effect as to said Fred H. Dortch.
Application for rehearing granted as to Fred H. Dortch and denied as to the Dortch Baking Company.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.